

115 HR 4832 IH: Restoring Economic Strength and Telecommunications Operations by Releasing Expected Dollars Act of 2018
U.S. House of Representatives
2018-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4832IN THE HOUSE OF REPRESENTATIVESJanuary 18, 2018Mr. Cramer introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to clarify that an eligible telecommunications carrier may
			 use high cost universal service support to aid in the restoration of
			 telecommunications capabilities in an area in which the President has
			 declared a major disaster or emergency and may elect to receive an advance
			 payment of such support.
	
 1.Short titleThis Act may be cited as the Restoring Economic Strength and Telecommunications Operations by Releasing Expected Dollars Act of 2018 or the RESTORED Act of 2018.
		2.Use of high cost universal service support following presidentially declared major disasters or
 emergenciesSection 254 of the Communications Act of 1934 (47 U.S.C. 254) is amended by adding at the end the following:
			
				(m)Use of high cost universal service support following presidentially declared major disasters or
			 emergencies
 (1)Use of supportA covered telecommunications carrier may use high cost support received with respect to a covered area to aid in the restoration of telecommunications capabilities in such area if such carrier—
 (A)repairs its network as rapidly and widely as possible to restore service; and (B)uses such support for such restoration only in a covered area that is substantially unserved by facilities-based providers of residential fixed voice and broadband service that do not receive high cost support.
						(2)Advance payments
 (A)In generalIf a covered telecommunications carrier makes an election described in subparagraph (B) with respect to a covered area, the Commission shall provide to such carrier in the form of a single advance payment the high cost support that, in the absence of such election, such carrier would have received with respect to such area over the number of months specified in such election.
 (B)ElectionThe election described in this subparagraph is an election— (i)by a covered telecommunications carrier to receive high cost support with respect to a covered area for a number of months specified in the election (not to exceed 7 months) in the form of a single advance payment; and
 (ii)that is made not later than 30 days after the President has declared a major disaster or emergency under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) with respect to such area.
							(3)Definitions
 (A)Covered areaThe term covered area means an area with respect to which the President has declared a major disaster or emergency under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).
 (B)Covered telecommunications carrierThe term covered telecommunications carrier means an eligible telecommunications carrier designated under section 214(e) that receives high cost support with respect to a covered area.
 (C)High cost supportThe term high cost support means universal service support for high cost areas under subpart D of part 54 of title 47, Code of Federal Regulations..
		